Illinois Official Reports

                                      Appellate Court



                         Tyrka v. Glenview Ridge Condominium Ass’n,
                                   2014 IL App (1st) 132762



Appellate Court          MARTA TYRKA, Individually and as Next Friend of Emilia Tyrka, a
Caption                  Minor, Plaintiffs-Appellants, v. GLENVIEW RIDGE CONDO-
                         MINIUM ASSOCIATION, Defendant-Appellee (Melissa Bermejo,
                         as Special Representative of the Estate of Geri M. Allegretti,
                         Defendant).


District & No.           First District, Fifth Division
                         Docket No. 1-13-2762



Filed                    June 20, 2014



Held                       Plaintiffs’ complaint against defendant condominium association
(Note: This syllabus alleging that they were attacked by an unleashed dog belonging to a
constitutes no part of the “resident” was properly dismissed on the ground that the complaint
opinion of the court but failed to properly allege that the association had the requisite
has been prepared by the knowledge that the dog was likely to attack persons in common areas
Reporter of Decisions without provocation.
for the convenience of
the reader.)




Decision Under           Appeal from the Circuit Court of Cook County, No. 12-M1-301780;
Review                   the Hon. James E. Snyder, Judge, presiding.




Judgment                 Affirmed.
     Counsel on              Scot Libersher, of Dicker & Dicker, of Chicago, for appellants.
     Appeal
                             Loretta M. Griffin, of Law Offices of Loretta M. Griffin, of Chicago,
                             for appellee.




     Panel                   PRESIDING JUSTICE GORDON delivered the judgment of the
                             court, with opinion.
                             Justices Palmer and Taylor concurred in the judgment and opinion.




                                              OPINION

¶1         Plaintiffs Marta and Emilia Tyrka appeal the trial court’s order dismissing the counts in
       their complaint against defendant Glenview Ridge Condominium Association (condo
       association) pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-615
       (West 2012)). Although other counts remain against another defendant, the trial court found,
       pursuant to Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010), that there was no just
       reason to delay the appeal of its order dismissing counts VII and VIII against defendant
       condo association.
¶2         This appeal concerns injuries sustained by plaintiffs Marta and Emilia Tyrka as the result
       of an attack by a dog belonging to a condo owner. The issue on appeal is whether plaintiffs
       have stated a cause of action against the condo association for their injuries. For the
       following reasons, we affirm the dismissal.

¶3                                           BACKGROUND
¶4                                  I. The Second Amended Complaint
¶5         The subject of the trial court’s dismissal order was plaintiff’s second amended complaint.
       Since this appeal comes to us on a section 2-615 dismissal, we assume that all the
       well-pleaded facts in this complaint are true (DeHart v. DeHart, 2013 IL 114137, ¶ 18), and
       we summarize them below.
¶6         Counts VII and VIII were directed against defendant condo association, and these counts
       allege that defendant condo association was responsible for the management of the condo
       property located at 4150 West Central Road in Glenview, including the property’s common
       areas.
¶7         The complaint alleges that, on August 11, 2011, a dog owned by defendant Allegretti
       attacked and mauled a dog owned by plaintiff Marta Tyrka. Allegretti’s unleashed dog also
       attacked plaintiffs Marta and Emilia Tyrka. As a result of the attack, which occurred in a
       common area, plaintiffs suffered “great pain and discomfort, physical and emotional
       impairment, all of which injuries are permanent.”


                                                  -2-
¶8          The complaint does not allege whether Allegretti was a condo owner, but it does allege
       that she was a “resident” and “harbored” the dog at the condo premises. In addition, the
       complaint does not allege whether plaintiffs were condo owners, residents, lessees, or
       invitees but only that they were where they “had a lawful right to be.” The complaint does
       not allege whether the “common area” where the attack occurred was a lobby where the
       public is invited, or a hallway used by residents and invitees, or an interior courtyard used by
       residents and invitees for relaxation, or an event room which residents can reserve, or another
       type of space. Since Allegretti died on August 30, 2012, the complaint names as a party
       defendant Melissa Bermejo, who is the special representative of Allegretti’s estate.
¶9          Although the complaint alleges that Allegretti’s dog attacked plaintiffs “without
       provocation,” the complaint does not provide details concerning the attack, such as whether
       the attack on plaintiffs’ dog occurred before or after the attack on plaintiffs themselves,
       whether plaintiffs were trying to break up a fight between the two dogs when they
       themselves were attacked, or whether plaintiffs were walking their dog unleashed through the
       common area, as they allege defendant Allegretti was doing.
¶ 10        According to the complaint, defendant Allegretti’s dog weighed more than 25 pounds,
       and defendant condo association had regulations against owning dogs weighing more than 25
       pounds at the condo premises, and defendant condo association knew that defendant
       Allegretti’s dog weighed more than 25 pounds. Defendant condo association also knew that
       the dog was “violent or had a propensity for violence or a mischievous propensity to cause
       injury or damage,” because “prior to August 11, 2011, residents *** had complained to
       [defendant condo association] about the violent nature of the dog.”
¶ 11        In addition, prior to August 11, 2011, defendant condo association knew that the dog
       “had attacked another resident’s dog in the common area.” “At least three individuals who
       lived in the Glenview Ridge Condominiums *** had complained to [defendant condo
       association] regarding:” (1) a prior attack by the dog; (2) the dog’s presence in the building
       despite the condo association’s regulations; and (3) general nuisance complaints about the
       dog. Defendant condo association knew or should have known that the dog owned by
       defendant Allegretti “would need to be walked” through the common areas of the condo
       premises on a daily basis and that the dog was walked without a leash. The complaint does
       not allege whether the Allegretti dog would need to be walked through the specific common
       area where the attack occurred.
¶ 12        As a result of these actions, the complaint alleged that defendant condo association had
       acted negligently by failing to take steps to remove the dog and by failing to warn others of
       the dangerous nature of the dog and that, as a result of defendant condo association’s
       negligence, plaintiffs were injured.
¶ 13        Counts VII and VIII are identical, except for the fact that count VII seeks relief for
       injuries suffered by plaintiff Marta Tyrka, while count VIII seeks relief for injuries suffered
       by minor plaintiff Emilia Tyrka. The complaint does not allege the age of the minor plaintiff.
¶ 14        The prayer for relief for both counts begins: “Wherefore the Plaintiff *** prays for entry
       of judgment against the Defendant, Geri Allegretti.” Like the second amended complaint, the
       first amended complaint also mistakenly named “Defendant, Geri Allegretti” in the prayer
       for relief for the two counts against defendant condo association.



                                                  -3-
¶ 15                                        II. Procedural History
¶ 16       We provide here only a short summary of the relevant procedural history leading up to
       the filing of plaintiffs’ second amended complaint.
¶ 17       After plaintiffs filed their original complaint on June 26, 2012, defendant condo
       association moved to dismiss the counts against it. Defendant’s original dismissal motion is
       not in the appellate record but its reply is in the record. The reply argues, among other things,
       that the complaint’s allegations about defendant’s knowledge of the dog’s alleged
       viciousness were “conclusory” and hence insufficient to allow the complaint to go forward at
       the pleading stage. The trial court granted defendant’s dismissal motion on November 28,
       2012, but also allowed plaintiff 28 days to replead. The record does not contain a transcript
       of proceedings, and the trial court’s order does not state the reasons for the dismissal.
¶ 18       Plaintiffs filed their first amended complaint on December 27, 2012, and defendant condo
       association again moved to dismiss on January 22, 2013. Defendant again argued, among
       other things, that plaintiffs’ allegations about defendant’s knowledge were “wholly
       conclusory in nature.” On April 15, 2013, the trial court again granted defendant’s dismissal
       motion and again granted plaintiffs leave to replead. The record does not contain a transcript
       of these proceedings and the trial court’s order does not state the reasons for the dismissal.
¶ 19       On May 7, 2013, plaintiffs filed their second amended complaint, and defendant again
       moved to dismiss. The substance of defendant’s final dismissal motion is discussed below.

¶ 20                                     III. The Dismissal Motion
¶ 21       On May 20, 2013, defendant condo association moved to dismiss the counts against it
       pursuant to section 2-615 on the grounds (1) that the counts were technically deficient since
       the prayer for relief sought relief only from defendant Allegretti, the dog owner; and (2) that
       the counts were substantively defective since plaintiffs had failed to establish a duty of care
       owed by defendant condo association to protect against an attack by Allegretti’s dog.
¶ 22       First, the motion stated: “Each count is technically deficient in that its prayer for relief
       seeks relief from Geri Allegretti (whose death was spread of record by Order of October 16,
       2012) and not from the condominium association. The corresponding counts of the First
       Amended Complaint had the same technical deficiency, and plaintiffs failed to cure it in this
       Second Amended Complaint.”
¶ 23       Second, the motion argued that plaintiffs had failed to establish that defendant condo
       association had a duty to protect entrants from the potential presence of dogs in the common
       areas.
¶ 24       Third, the motion argued that “plaintiffs’ allegations as to this defendant’s knowledge
       that the Allegretti dog had already inured someone are wholly conclusory in nature.” The
       motion argued that, while plaintiffs alleged that the Allegretti dog had attacked another dog,
       the complaint did not allege the specific date or whether a bite or other injury occurred or
       whether the dog ever attacked a person.
¶ 25       In plaintiffs’ response to defendant’s motion, plaintiffs argued that, under common law
       negligence for dog attacks, regardless of the ownership of the dog, a landowner is liable
       when the attack occurred on the landlord’s premises and the landowner knew of or had
       reason to know of the dog’s viciousness.


                                                   -4-
¶ 26                             IV. The Trial Court’s Dismissal Order
¶ 27      The trial court’s order, entered on July 30, 2013, stated with respect to defendant’s
       motion to dismiss:
                  “This cause coming on to be heard on the motion of the defendant, Glenview
              Ridge Condominium Association, to Strike and Dismiss Counts VII and VIII of the
              Second Amended Complaint, briefs submitted, due notice and oral argument heard
              and the Court fully advised in the premises[,]
                  It is hereby ordered that the motion is granted and Counts VII and VIII of the
              Second Amended Complaint are stricken and the Second Amended Complaint is
              dismissed as to Glenview Ridge Condominium Association, with a special finding
              that no just cause exists to delay enforcement of or appeal from said order of
              dismissal.”
¶ 28      Although the above order states that “oral argument [was] heard,” the appellate record
       does not contain a transcript or bystander’s report for the proceedings.
¶ 29      A notice of appeal was filed on August 22, 2013, and this appeal followed.

¶ 30                                         ANALYSIS
¶ 31      On this appeal, plaintiffs challenge the trial court’s dismissal of the counts in plaintiffs’
       second amended complaint, after defendant condo association moved to dismiss these counts
       pursuant to section 2-615 (735 ILCS 5/2-615 (West 2012)).

¶ 32                                       I. Section 2-615 Motion
¶ 33       A section 2-615 motion attacks the legal sufficiency of the complaint. DeHart, 2013 IL
       114137, ¶ 18 (citing Bajwa v. Metropolitan Life Insurance Co., 208 Ill. 2d 414, 421 (2004)).
       When ruling on a section 2-615 motion, a court must accept as true all well-pleaded facts in
       the complaint, as well as any reasonable inferences that may be drawn from those facts.
       DeHart, 2013 IL 114137, ¶ 18 (citing Doe v. Chicago Board of Education, 213 Ill. 2d 19, 28
       (2004)). A trial court should dismiss a count or cause of action under section 2-615 only if it
       is readily apparent from the pleadings that there is no possible set of facts which would
       entitle plaintiffs to the requested relief. DeHart, 2013 IL 114137, ¶ 18 (citing Bajwa, 208 Ill.
       2d at 421). The question for the court is whether the allegations of the complaint, when
       construed in the light most favorable to the plaintiffs, are sufficient to establish the cause of
       action. DeHart, 2013 IL 114137, ¶ 18 (citing Bonhomme v. St. James, 2012 IL 112393, ¶ 34).
¶ 34       However, our supreme court has also emphasized that Illinois is a fact-pleading
       jurisdiction and that plaintiffs are required to allege sufficient facts to bring a claim within a
       legally recognized cause of action. Marshall v. Burger King Corp., 222 Ill. 2d 422, 429-30
       (2006). Although plaintiffs are not required to set forth evidence in a complaint, they also
       cannot set forth “simply conclusions.” Marshall, 222 Ill. 2d at 430. “[M]ere conclusory
       allegations unsupported by specific facts will not suffice.” Primax Recoveries, Inc. v.
       Atherton, 365 Ill. App. 3d 1007, 1010 (2006).
¶ 35       On appeal, our review of a trial court’s section 2-615 dismissal order is de novo. DeHart,
       2013 IL 114137, ¶ 18 (citing Bonhomme v. St. James, 2012 IL 112393, ¶ 34). De novo
       consideration means that we perform the same analysis that a trial judge would perform.
       Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564, 578 (2011).

                                                   -5-
¶ 36                           II. Technical Deficiency in Prayer for Relief
¶ 37        Defendant condo association argues that we may affirm on one of two grounds: (1) that
       the prayer for relief was technically deficient; and (2) that the complaint was substantively
       deficient because it failed to establish a duty on the part of defendant condo association to
       protect plaintiffs from the dog owned by defendant Allegretti.
¶ 38        As noted above, the prayer for relief in the counts against defendant condo association
       asked for relief solely from defendant Allegretti. This same technical defect existed in the
       first amended complaint, and plaintiffs failed to correct it in their second amended complaint.
¶ 39        However, defendant condo association has failed to provide any legal authority for this
       point either in its appellate brief or in its motion to dismiss before the trial court. “This court
       has repeatedly held that a party waives a point by failing to argue it.” Lozman v. Putnam, 379
       Ill. App. 3d 807, 824 (2008). See also People v. Ward, 215 Ill. 2d 317, 332 (2005) (“point
       raised in a brief but not supported by citation to relevant authority *** is therefore
       forfeited”); In re Marriage of Bates, 212 Ill. 2d 489, 517 (2004) (“A reviewing court is
       entitled to have issues clearly defined with relevant authority cited.”); Roiser v. Cascade
       Mountain, Inc., 367 Ill. App. 3d 559, 568 (2006) (by failing to offer supporting legal
       authority or any reasoned argument, plaintiffs waived consideration of their theory for
       asserting personal jurisdiction over defendants); Ferguson v. Bill Berger Associates, Inc., 302
       Ill. App. 3d 61, 78 (1998) (“it is not necessary to decide this question since the defendant has
       waived the issue” by failing to offer case citation or other support as Supreme Court Rule
       341 requires); Ill. S. Ct. R. 341(h)(7) (eff. Feb. 6, 2013) (argument in appellate brief must be
       supported by citation to legal authority and factual record).
¶ 40        For the foregoing reasons, we do not find persuasive defendant’s argument about this
       technical defect.

¶ 41                                          III. Duty of Care
¶ 42       Defendant condo association also argued, both in its appellate brief and in its motion to
       dismiss before the trial court, that plaintiffs failed to establish that defendant owed a duty of
       care to protect plaintiffs from defendant Allegretti’s dog.
¶ 43       Both of plaintiffs’ counts against defendant are for common law negligence. Although
       the parties discuss the Illinois Animal Control Act (the Act) (510 ILCS 5/16 (West 2012)) in
       their appellate briefs, plaintiffs have not alleged a statutory cause of action against defendant
       condo association pursuant to the Act. The Act provides that a dog “owner” is liable in civil
       damages to a person who was attacked by a dog without provocation, if that person was
       peacefully conducting herself in any place where she had a lawful right to be. 510 ILCS 5/16
       (West 2012). The Act defines the word “owner” broadly to include any person “who
       knowingly permits a dog to remain on any premises occupied by him or her” (510 ILCS
       5/2.16 (West 2012)), and it does not require plaintiffs to prove that the defendant knew of a
       dog’s vicious nature. Severson v. Ring, 244 Ill. App. 3d 453, 456 (1993). However, in their
       complaint, plaintiffs bring claims of only common law negligence against defendant condo
       association. Plaintiffs do not assert either a statutory claim under the Act or a claim of breach
       of fiduciary duty against defendant condo association. In their brief to this court, plaintiffs
       state: “Plaintiffs’ case was filed pursuant to common law negligence as opposed to the


                                                    -6-
       Illinois Animal Control Act.” Thus, neither the Act nor any fiduciary duty owed by the condo
       association is at issue on this appeal.
¶ 44        To state a cause of action for common law negligence, a complaint must allege facts that
       establish: (1) the existence of a duty to use reasonable care owed by the defendant to the
       plaintiffs, (2) a breach of that duty, and (3) an injury proximately caused by that breach.
       Marshall, 222 Ill. 2d at 430; First Springfield Bank & Trust v. Galman, 188 Ill. 2d 252, 256
       (1999).
¶ 45        In the case at bar, defendant condo association did not move to dismiss on either the
       second or third element, which are (2) the breach of a duty or (3) the injuries proximately
       caused by that breach. Defendant argued solely that it lacked (1) a duty to use reasonable
       care.
¶ 46        Whether a duty exists in a particular case is a question of law for the court to decide and
       so it is therefore an appropriate ground for a section 2-615 motion to dismiss. See Marshall,
       222 Ill. 2d at 430 (citing Chandler v. Illinois Central R.R. Co., 207 Ill. 2d 331, 340 (2003)).
       By contrast, whether a defendant breached that duty and whether the breach was the
       proximate cause of the plaintiffs’ injuries are generally factual matters for a jury to decide, so
       long as there is a genuine issue of material fact regarding those elements. Marshall, 222 Ill.
       2d at 430 (citing Espinoza v. Elgin, Joliet & Eastern Ry. Co., 165 Ill. 2d 107, 114 (1995)).
¶ 47        Plaintiffs allege that defendant condo association owed them a duty because defendant
       owned the premises upon which they were injured. To begin with, plaintiffs do not allege the
       status of their presence on the premises. We do not know whether they were condo owners,
       residents, lessees, or invitees. Plaintiffs do not allege where the incident occurred, but offer
       only the conclusion that the attack occurred in “a common area.” Plaintiffs allege knowledge
       by defendant but not which person, on behalf of the condo association, possessed that
       knowledge, or in what form the residents’ complaints were made, or when they were made.
¶ 48        To support their allegation that defendant condo association owed them a duty, plaintiffs
       rely primarily on the following four cases: (1) Frost v. Robave, Inc., 296 Ill. App. 3d 528,
       537-38 (1998); (2) Goennenwein v. Rasof, 296 Ill. App. 3d 650, 654 (1998); (3) Severson v.
       Ring, 244 Ill. App. 3d 453, 458 (1993); and (4) Lucas v. Kriska, 168 Ill. App. 3d 317, 320
       (1988). In the majority of these cases, no liability was found.
¶ 49        In Frost, this court held that a business entity was not liable in common law negligence
       for a dog attack which occurred on the second-floor landing immediately outside of the
       business’s office, although the dog was owned by a co-owner of the business and the dog’s
       owner occasionally took the dog to work. Frost, 296 Ill. App. 3d at 530-31. The Frost court
       acknowledged that, under common law negligence, a business entity does not necessarily
       have to be the dog’s owner to be liable for a dog attack, and that “[f]acts giving rise to a
       duty” occur “where [a] defendant is legally responsible for the premises where the injury
       occurred.” Frost, 296 Ill. App. 3d at 537. However, since the attack in Frost did not occur on
       the defendant business’s premises and the business did not own or have custody or control of
       the dog, the defendant business could not be held liable. Frost, 296 Ill. App. 3d at 537.
¶ 50        Plaintiffs argue that Frost shows that defendant condo association is liable because it is
       legally responsible for the premises where the attack occurred. However, all Frost establishes
       is that defendant may be liable, not that it is.



                                                   -7-
¶ 51       In Goennenwein, the appellate court affirmed a trial court’s grant of summary judgment
       in favor of the defendant, although the defendant was the undisputed owner of the home
       where a dog attack occurred. Goennenwein, 296 Ill. App. 3d at 651, 655. In Goennenwein, a
       four-year-old was attacked at a Passover seder by a dog owned by the adult son of the
       defendant host and premises owner. Goennenwein, 296 Ill. App. 3d at 651-52. The court
       affirmed the dismissal of the common law negligence claim because “plaintiff failed to come
       forward with evidence to raise an issue of fact as to defendant [premises owner’s] knowledge
       of the dog’s alleged dangerousness.” Goennenwein, 296 Ill. App. 3d at 655.
¶ 52       Discussing the issue of knowledge, the court stated:
                   “It is presumed that a dog is tame, docile, and harmless absent evidence that the
               dog has demonstrated vicious propensities. Lucas v. Kriska, 168 Ill. App. 3d 317, 320
               (1988). To impose a duty on defendant, plaintiff needed to establish that defendant
               knew or had reason to know that the dog would be dangerous to children. See Lucas,
               168 Ill. App. 3d at 320. Because a dog ordinarily is not a danger to children (see
               Lucas, 168 Ill. App. 3d at 320), plaintiff needed to come forward with evidence to
               show that defendant knew that [this particular dog] was a danger to children.”
               Goennenwein, 296 Ill. App. 3d at 654.
       Thus, to impose liability on someone other than the dog’s owner under principles of common
       law negligence, plaintiffs must show that a defendant premises owner had prior knowledge of
       the dog’s viciousness. Lucas, 168 Ill. App. 3d at 320; see also Goennenwein, 296 Ill. App. 3d
       at 654-55.
¶ 53       The Goennewein court then discussed facts which could have provided the defendant host
       and premises owner with the knowledge that the dog might pose a potential danger to the
       child. Those facts included whether the dog had “growl[ed], snarl[ed], or threaten[ed]
       anyone” in the hours immediately prior to the attack and whether the dog had previously
       attacked anyone when previously on the defendant’s premises. Goennenwein, 296 Ill. App.
       3d at 655.
¶ 54       Similarly, in Severson, the appellate court also considered what facts would provide a
       premises owner with knowledge that a dog might pose a danger, and it also found significant
       the existence of a prior attack on a person. Severson, 244 Ill. App. 3d at 458-59. In Severson,
       the appellate court held that a trial court erred in granting summary judgment on a common
       law negligence claim, because there was a material issue of fact about whether the defendant
       premises owner knew of the dog’s vicious nature. Severson, 244 Ill. App. 3d at 458-59. In
       Severson, the appellate court reversed because the dog had bitten another child just 20 days
       before it bit this two-year-old plaintiff, and because the dog owner had stated in front of the
       defendant premises owner that a person should not “ ‘go near’ ” his dog when the dog was
       “ ‘chained up’ ” in the defendant’s yard. Severson, 244 Ill. App. 3d at 458-59.
¶ 55       In Lucas, which was also cited by plaintiffs, the appellate court held that the trial court
       erred in not entering judgment for the defendant premises owner on the plaintiff’s common
       law negligence claim, notwithstanding the jury’s verdict for the eight-year-old plaintiff.
       Lucas, 168 Ill. App. 3d at 319, 321. The appellate court held that, although the defendant was
       undisputedly both the premises owner and the brother of the dog’s owner, reversal was
       required in light of the complete absence of evidence of any prior bites by the dog. Lucas,
       168 Ill. App. 3d at 319, 321. Thus, in Goennenwein, Severson and Lucas, the appellate court
       considered the absence or presence of prior attacks on people significant in determining

                                                  -8-
       whether a premises owner had the knowledge required for a common law negligence claim
       that a dog was potentially dangerous.
¶ 56       Since the case at bar involved a section 2-615 motion to dismiss rather than a summary
       judgment motion as in both Goennenwein and Severson, plaintiffs here do not have to come
       forward with evidence but only with factual allegations. However, they still must allege
       sufficient facts in order to overcome the presumption discussed above in Goennenwein and
       Lucas that dogs are tame, docile and harmless. Goennenwein, 296 Ill. App. 3d at 654-55;
       Lucas, 168 Ill. App. 3d at 320 (“Illinois law presumes the tameness and docility of dogs and
       only imposes liability where there is notice of the dog’s vicious propensities.”).
¶ 57       Plaintiffs argue in their appellate briefs that paragraphs 14 through 18 of their two
       negligence counts allege sufficient facts to show the knowledge which was lacking in
       Goennenwein and Lucas:
                   “14. That on and prior to August 11, 2011, and at all times relevant hereto,
               [defendant condo association], knew that the dog owned and harbored by [defendant
               Allegretti] was violent or had a propensity for violence or a mischievous propensity
               to cause injury and damage.
                   15. That prior to August 11, 2011, residents of the Glenview Ridge Condominium
               premises complained to [defendant condo association] about the violent nature of the
               dog owned and harbored by [defendant Allegretti].
                   16. That prior to August 11, 2011, [defendant condo association] knew that the
               dog owned and harbored by [defendant Allegretti] had attacked another resident’s
               dog in the common area of the Glenview Ridge Condominiums.
                   17. That prior to August 11, 2011, [defendant condo association] knew of said
               dog attack in the common area of their premises.
                   18. That prior to August 11, 2011, at least three individuals who lived in the
               Glenview Ridge Condominiums located at 4150 W. Central Road, in the City of
               Glenview, County of Cook, and State of Illinois had complained to [defendant condo
               association] regarding a prior attack by said dog, the dog’s presence in the building
               despite the violation of the Defendant’s rules and regulations, and general nuisance
               complaints regarding the dog owned and harbored by [defendant Allegretti].”
¶ 58       When these paragraphs are stripped of their legal conclusions and reduced to only their
       factual allegations, the paragraphs allege that three individuals living at the condo premises
       complained to defendant condo association about “[1] a prior attack by said dog, [2] the
       dog’s presence in the building despite the violation of the Defendant’s rules and regulations,
       and [3] general nuisance complaints.”
¶ 59       Of these three factual allegations, only one relates to the dog’s potentially violent nature,
       namely, the alleged prior attack. The dog’s presence in violation of defendant’s regulations
       and general nuisance complaints reveal nothing about a potential propensity for violence.
       Nuisance complaints could be due to barking, and the violation of defendant’s regulations,
       according to plaintiffs, was because the dog was over 25 pounds. Illinois courts do not
       presume that any particular breed, size or type of dog is vicious, and every dog must be
       evaluated individually. Goennenwein, 296 Ill. App. 3d at 655.
¶ 60       As for “the prior attack” identified in paragraph 18, paragraph 18 does not allege what the
       Allegretti dog attacked: whether the target of this prior attack was a person, another

                                                   -9-
       unleashed dog, a cat, a squirrel or a piece of furniture. The complaint does not allege any of
       the circumstances of this prior attack, such as whether the dog attacked to ward off a
       perceived danger to its owner. Although the complaint states repeatedly that the attack on
       plaintiffs was “unprovoked,” the complaint does not make the same assertion with respect to
       this prior attack.
¶ 61       In paragraph 16, the complaint does allege that defendant condo association knew of a
       prior attack by the Allegretti dog on “another resident’s dog in the common area.” If the
       attacks in paragraphs 16 and 18 are one and the same, this allegation is still not sufficient,
       without more, to show that defendant had knowledge that this dog was likely to attack,
       without any provocation, people peaceably walking through the common areas of the condo
       association. Again, there are no allegations concerning the circumstances of this prior attack,
       such as the date, whether there were any injuries or bites, whether the dog’s owner was under
       any threat or danger, whether the attack was unprovoked, or whether the dogs involved were
       unleashed.
¶ 62       Nowhere does the complaint allege the facts discussed in prior appellate cases such as
       whether the dog previously snarled at, growled at, threatened or attacked another person.
       Goennenwein, 296 Ill. App. 3d at 655 (appellate court considered whether the dog had
       previously attacked, “growl[ed], snarl[ed], or threaten[ed] anyone”); Severson, 244 Ill. App.
       3d at 458-59 (a recent prior attack, plus a warning by the dog owner delivered in front of the
       defendant premises owner, created a material issue of fact about the premises owner’s
       knowledge); Lucas, 168 Ill. App. 3d at 321 (the trial court erred in not granting judgment
       notwithstanding the verdict in light of the complete absence of evidence of prior bites by the
       dog). As a result, plaintiffs’ second amended complaint fails to show knowledge by
       defendant condo association, and we must affirm the trial court’s dismissal of the counts
       against defendant condo association. Primax, 365 Ill. App. 3d at 1010 (“mere conclusory
       allegations unsupported by specific facts will not suffice”).
¶ 63       We observe that the second amended complaint is plaintiffs’ third attempt at drafting a
       complaint, and plaintiffs did not seek leave to amend for a third time after defendant argued
       for a third time both that knowledge was an issue and that plaintiffs’ allegations of
       knowledge were “conclusory.” A reviewing court must presume that another attempt at
       repleading will be fruitless when there is no proposed amended pleading in the record. Lake
       County Grading Co. of Libertyville, Inc. v. Advance Mechanical Contractors, Inc., 275 Ill.
       App. 3d 452, 461 (1995).

¶ 64                                       CONCLUSION
¶ 65       For the foregoing reasons, we affirm the trial court’s dismissal of counts VII and VIII in
       plaintiffs’ second amended complaint against defendant condo association.

¶ 66      Affirmed.




                                                 - 10 -